DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Petition to Revive filed 12/16/2020 has been granted.
Amendment filed 12/16/2020 is acknowledged.
Claims 1-5, 9, 16, 25, and 26 have been amended.
Claim 27 has been newly added.
Claims 6, 22, and 23 have been previously cancelled.
Claims 1-5, 7-21, and 24-27 remain pending.

Allowable Subject Matter
Claims 1-5, 7-21, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach or fairly suggest the claimed limitations, considered as a whole, in which a single IE comprises indications of at least three different measurement gap patterns separated by MGRPs associated with different frequencies, having different durations on different cells, the MGRPs within the same burst period differing in duration within the same burst period based on a position where the first cell measurement is performed, as in independent claims 1, 16 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477